Case 3:20-cv-02047-DMS-JLB Document 16 Filed 05/18/21 PageID.52 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10    JULISSA COTA, individually and on          Case No. 3:20-cv-02047-DMS-JLB
11    behalf of all others similarly situated,
                                                 Hon. Dana M. Sabraw
12                          Plaintiff,
                                                 ORDER GRANTING JOINT
13                   vs.                         MOTION TO EXTEND TIME FOR
                                                 DEFENDANT TO RESPOND TO
14    BANK OF AMERICA                            COMPLAINT
      CORPORATION, a Delaware
15    corporation; and DOES 1 to 10,
      inclusive,
16
                            Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
     Case No. 3:20-cv-02047-DMS-JLB                      ORDER GRANTING JOINT MOTION TO
                                                           EXTEND TIME FOR DEFENDANT TO
                                                                  RESPOND TO COMPLAINT
Case 3:20-cv-02047-DMS-JLB Document 16 Filed 05/18/21 PageID.53 Page 2 of 2



 1           Based on the Parties’ Joint Motion to Extend Time for Defendant to Respond
 2    to Complaint, and good cause having been shown, the Court hereby orders that
 3    Defendant’s responsive pleading deadline is continued to June 16, 2021.
 4           IT IS SO ORDERED.
 5
      Dated: May 18, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case No. 3:20-cv-02047-DMS-JLB                       ORDER GRANTING JOINT MOTION TO
                                              2             EXTEND TIME FOR DEFENDANT TO
                                                                   RESPOND TO COMPLAINT
